DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1 and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hissink et al, U.S. Patent No. 8,330,539 (hereinafter Hissink).
	Regarding claim 1, Hissink discloses a power amplifying device comprising:
	three or more BTL amplifiers (see 710, 720 and 730 from Figure 7) including a first output amplifier (see A from Figure 7) and a second output amplifier bridge-connected to each other, the three or more BTL amplifiers outputting an output signal obtained by amplifying an input signal; and
	a closed loop section in which a plurality of switch circuits (see SW from Figure 7) respectively corresponding to the three or more BTL amplifiers are connected in series, the closed loop section being capable of forming a closed loop, wherein


	Regarding claim 11, Hissink discloses an audio system comprising:
	a plurality of speakers (see 702, 704 and 706 from Figure 7); and
	a power amplifying device, wherein
	the power amplifying device includes:
	three or more BTL amplifiers (see 710, 720 and 730 from Figure 7) including a first output amplifier (see A from Figure 7) and a second output amplifier bridge-connected to each other, the three or more BTL amplifiers outputting an output signal obtained by amplifying an input signal to one of the plurality of speakers; and
	a closed loop section in which a plurality of switch circuits (see SW from Figure 7) respectively corresponding to the three or more BTL amplifiers are connected in series, the closed loop section being capable of forming a closed loop, and
	an output terminal of the second output amplifier (see B from Figure 7) is connected to one end of the corresponding switch circuit, and the switch circuit is turned on to establish connection between output terminals of two BTL amplifiers connected to both ends and is turned off to break the connection of the output terminals.

Allowable Subject Matter
3.	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 7, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652